DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on January 21st, 2022 have been fully considered but they are not persuasive. Regarding claim 1, new art was found that discloses the new limitations set forth. The prior art of Lay teaches of a handle with a carabiner attached to one end that functions as a receiving area. The receiving area is defined by the interior of the carabiner and is located between the two ends of the device. This reference modifying the base reference of Vazquez meets all of the limitations of claim 1. A similar argument can be made for claim 8 as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez (US Pub. 5,930,939) in view of Lay (US Pub. 9,662,518 B1).
Regarding claim 1, Vazquez discloses a fishing rod comprising: 
a handle defining a first end and a terminal end, said handle defining a reel mount portion between said first end and said terminal end (Fig. 1, reel 12 is mounted such that there is a handle on either side of the reel). 
However, Vazquez does not disclose as taught by Lay, said handle defining a receiving area between said first end and said terminal end, said receiving area partially defined by an inside surface (Fig. 3B, receiving area is defined by the space enclosed by D-ring shaped carabiner-type anchoring connector ring 35);
said handle defining a latch receiving portion and a latch mount portion, said latch receiving portion defining a first surface said latch mount portion defining a second surface (Fig. 11, latch receiving portion is located near flattened section 55 while the latch mounting portion is located where locking gate member 38 attaches to the carabiner); 
wherein said first surface and said second surface define a gap therebetween (Fig. 11, there is a gap between the two surfaces between which locking gate member 38 traverses); 
a latch member on said latch mount portion for selectively obstructing said gap (Fig. 11, locking gate member 38).
It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez to include the latch of Lay to allow the rod to be hung up or tethered to the user as required.
claim 2, Vazquez as modified by Lay discloses the claimed invention in addition to as taught by Lay, said latch member is pivotally mounted on said latch mount portion (Fig. 11, locking gate member 38 is pivotally connected to D-ring shaped carabiner-type anchoring connector ring 35).
Regarding claim 3, Vazquez as modified by Lay discloses the claimed invention in addition to as taught by Lay, said latch member is biased towards a closed position (Col. 6, lines 53-56: “Locking gate member P includes a pivot spring (not shown) which urges the locking gate member to pivot clockwise about pivot pin ZZ outwards into axial alignment with upper front ring segment M”).
Regarding claim 7, Vazquez as modified by Lay discloses the claimed invention in addition to as taught by Lay, the latch receiving portion defines a receiving groove for receiving a portion of said latch member (Fig. 11, there is a receiving groove adjacent to flattened section 55).
Regarding claim 8, Vazquez as modified by Lay discloses a method of carrying a fishing rod comprising wherein said handle further defines a reel mount portion (Fig. 1, reel 12 is mounted such that there is a handle on either side of it). 
However, Vazquez does not disclose as taught by Lay, manipulating a latch member located between a first end and a terminal end of a handle, said latch member spanning a gap for moving said latch member to an open position for providing access to a receiving area defined by a handle of the fishing rod (Fig. locking gate member 38), 
inserting an object into said a receiving area (Fig. 17, D-ring shaped carabiner-type anchoring connector ring 35 has SRL device 22 inserted through its ring); 

It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez to include the latch of Lay to allow the rod to be hung up or tethered to the user as required.
Regarding claim 9, Vazquez as modified by Lay discloses the claimed invention in addition to as taught by Lay, said latch member is biased towards a closed position (Col. 6, lines 53-56: “Locking gate member P includes a pivot spring (not shown) which urges the locking gate member to pivot clockwise about pivot pin ZZ outwards into axial alignment with upper front ring segment M”).
Regarding claim 13, Vazquez as modified by Lay discloses the claimed invention in addition to as taught by Lay, a latch receiving portion receives a portion of said latch member in a receiving groove when said latch member is in said closed position (Fig. 11, locking gate member 38 is received in a groove).

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez (US Pub. 5,930,939) in view of Lay (US Pub. 9,662,518 B1), and further in view of Ormsbee (US Pub. 2015/0337887 A1).
Regarding claim 4, Vazquez as modified by Lay discloses the claimed invention except for as taught by Ormsbee, said latch member has a long side and a short side; wherein said long side has a greater length than said short side for biasing said latch 
It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez as modified by Lay to include the long and short sides of the latch of Ormsbee as this method of biasing might optimize for cost.
Regarding claim 5, Vazquez as modified by Lay discloses the claimed invention in addition to an angle α1 is an angle between said long side when said latch member is in an open position and said long side when said latch member is in said closed position;
an angle α2 is an angle between said short side when said latch member is in said open position and said short side when said latch member is in said closed position;
wherein said angle α1 is greater than said angle α2 (Ormsbee, fig. 1A, the staggered pivot points change the angles between the open and closed positions for the two respective lengths).
Regarding claim 10, Vazquez as modified by Lay discloses the claimed invention except for as taught by Ormsbee, said latch member has a long side and a short side; wherein said long side has a greater length than said short side for biasing said latch member towards said closed position (Figs. 1A, 2, gates 120 are inserted asymmetrically into gate apertures 220, 225).
It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez as modified by Lay to include the long 
Regarding claim 11, Vazquez as modified by Lay discloses the claimed invention in addition to an angle α1 is an angle between said long side when said latch member is in an open position and said long side when said latch member is in said closed position;
an angle α2 is an angle between said short side when said latch member is in said open position and said short side when said latch member is in said closed position;
wherein said angle α1 is greater than said angle α2 (Ormsbee, fig. 1A, the staggered pivot points change the angles between the open and closed positions for the two respective lengths).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez (US Pub. 5,930,939) in view of Lay (US Pub. 9,662,518 B1), and further in view of Jensen (US Pub. 6,772,488 B1).
Regarding claim 6, Vazquez as modified by Lay discloses the claimed invention except for as taught by Jensen, said latch member is constructed of a single piece of wire (Abstract, lines 1-2: “The present invention is a safety hook (12, 12') having a wire spring latch (26, 26')”).
It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez as modified by Lay to include the wire 
Regarding claim 12, Vazquez as modified by Lay discloses the claimed invention except for as taught by Jensen, said latch member is constructed of a single piece of wire (Abstract, lines 1-2: “The present invention is a safety hook (12, 12') having a wire spring latch (26, 26')”).
It would have been obvious before the effective filing date of the claimed invention to modify the fishing rod of Vazquez as modified by Lay to include the wire latch of Jensen as that material might be optimal to use for a latch in this application and would minimize cost.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642